                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION


QUINTON VERNARD JONES                                               PETITIONER


VS.                        CASE NO. 5:19CV00364 JM/PSH


WENDY KELLEY, Director of the
Arkansas Department of Correction                                   RESPONDENT


                                       ORDER

      The Court has received proposed Findings and Recommendations from

Magistrate Judge Patricia S. Harris. No objections have been filed. After careful

review, the Court concludes that the Findings and Recommendations should be,

and hereby are, approved and adopted in their entirety as this Court's findings in all

respects. Defendant’s motion to dismiss (ECF No. 4) is GRANTED. Judgment will

be entered accordingly.

          Pursuant to 28 U.S.C. ' 2253 and Rule 11 of the Rules Governing

Section 2554 Cases in the United States District Court, the Court must determine

whether to issue a certificate of appealability in the final order. In ' 2254 cases, a

certificate of appealability may issue only if the applicant has made a substantial

showing of the denial of a constitutional right. 28 U.S.C. ' 2253(c)(1)-(2). The
Court finds no issue on which petitioner has made a substantial showing of a denial

of a constitutional right. Thus, the certificate of appealability is denied.

           IT IS SO ORDERED this 16th day of March, 2020.




                                            UNITED STATES DISTRICT JUDGE
